RANDAZZA | LEGAL GROUP

Oo

© SO. OO UO ON

NOs ND

Oo NO DO NYO DB HW NY NY
MON ND OO

Case 2:17-cv-02651-GMN-EJY Document 36 Filed 11/08/18 Page 1 of 4

 

FILED —— RECEIVE
ENTERED _——— SERVED GN
Marc J. Randazza, (NV Bar No. 12265) COUNSEL/PARTIES OF RECORD

 

Ronald D. Green (NV Bar No. 7360)
Alex J. Shepard, (NV Bar No. 13582)
RANDAZZA LEGAL GROUP, PLLC NOY - & 2018
2764 Lake Sahara Drive, Suite 109
Las Vegas, NV 89117

Telephone: 702-420-2001 CLERK US DISTRICT COURT

ecf@randazza.com DISTRICT OF NEVADA
BY:

 

 

 

 

 

EPPTY

 

Aitorneys for Defendants,
Stephen Fairfax and MTechnology

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
SWITCH, LTD., Case No. 2:17-cv-02651-GMN-VCF
a Nevada limited liability company,
Plaintiff, ORDER TO EXTEND DISCOVERY
DEADLINES
Vs.
(First Request)

STEPHEN FAIRFAX; MTECHNOLOGY;
DOES 1 through 10; and ROE ENTITITIES
11 through 20, inclusive,

Defendants.

 

Case No. 2:17-cv-02651-GMN-VCF

 

Pursuant to LR IA 6-1 and LR 26-4, the parties, by and through their
respective counsel of record, hereby stipulate and request that this Court extend
the current discovery deadlines for all parties to in the above-captioned case for
a period of 90 days. In addition, the parties request that the dispositive motions
and pretrial order deadlines be extended in accordance with the discovery
extension as outlined in this stipulation.

In support of this Stipulation and Request, the parties state as follows:

 

 

 

-l-
Stipulation to Extend Discovery Deadlines
2:17-cv-02651-GMN-VCF

 

 
RANDAZZA | LEGAL GROUP

OO. OOS BN

NOs eNOS ONS a RN

Case 2:17-cv-02651-GMN-EJY Document 36 Filed 11/08/18 Page 2 of 4

1.0 Discovery Completed to Date

To date the parties have completed the following discovery:

No discovery has been completed at this time.
2.0 Discovery Remaining to be Completed

2.1. Written discovery needs to be propounded upon Defendants.

2.2. Written discovery needs to be propounded upon Plaintiff.

2.3. Depositions of the parties, possible witnesses, and experts need to

be set.

3.0 Reasons(s) Why Discovery has not been Completed

Following the Court's order denying Defendants’ Motion to Dismiss and
Plaintiff's Motion for a Preliminary Injunction (Doc. No. 33), the parties engaged
in, and continue to engage in, fruitful settlement negotiations, including an in-
person settlement meeting in Boston, Massachusetts. As part of these
negotiations, which are ongoing, the parties discussed informal discovery that
could potentially resolve or narrow the issues in this case, and decided to
postpone formal discovery. On November 6, 2018, the parties decided to
resume with formal discovery, but continue to engage in settlement
negotiations.

4.0 Proposed Schedule for Completing all Remaining Discovery

 

 

 

 

 

 

 

scheduled Event Current Deadline Proposed Deadline
Expert disclosures November 7, 2018 February 5, 2019
Rebuttal expert December 7, 2018 March 7, 2019
disclosures

Discovery cui-off date | January 7, 2019 April 8, 2019
Dispositive motions February 5, 2019 May 6, 2019
Pretrial order March 7, 2019 June 5, 2019

 

 

 

 

 

 

Stipulation to Extend Discovery Deadlines

2:17-cVv-02651-GMN-VCF

 
RANDAZZA | LEGAL GROUP

OO. OOS GN

NM Ok OB GN OOS OO ee ON

Case 2:17-cv-02651-GMN-EJY Document 36 Filed 11/08/18 Page 3 of 4

Applications to extend any date set by the discovery plan, scheduling
order, or other order must, in addition to satisfying the requirements of LR IA 6-1,
be supported by a showing of good cause for the extension. In accordance
with LR 26-4, all motions or stipulations to extend a deadline set forth in a
discovery plan shall be received by the Court no later than 21 days before the
expiration of the subject deadline.'! A request made after the expiration of the
subject deadline shall not be granted unless the movant demonstrates that the
failure to act was the result of excusable neglect. Any motion or stipulation to
extend a deadline or to reopen discovery shall include:

(a) A statement specifying the discovery completed;

(6b) A specific description of the discovery that remains to be completed;

(c)The reasons why the deadline was not satisfied or the remaining

discovery was not completed within the time limits set by the discovery
plan; and

(d)A proposed schedule for completing all remaining discovery.

It is not good cause for a late request to extend discovery that the parties
informally postponed discovery. No stipulations are effective until approved by
the Court, and “[a]ny stipulation that would interfere with any time set for
completion of discovery, for hearings of a motion, or for trial, may be made only

with approval of the Court.” See LR 7-1(b).

 

' The Scheduling Order (Doc. No. 31) specifies that stipulations or motions to modify the discovery
plan “must be made not later than December 17, 2018.”

 

 

 

-3-
Stipulation to Extend Discovery Deadlines
2:17-cv-02651-GMN-VCF

 
RANDAZZA | LEGAL GROUP

© sO. OO USO BEND

NM NO DN LN LH PO PHYO HPO —| —| S| =| m= a= ao a a wm
MONON OSS OR DN

 

Case 2:17-cv-02651-GMN-EJY Document 36 Filed 11/08/18 Page 4 of 4

IT IS SO STIPULATED.

Dated this 7" day of November, 2018.

RANDAZZA LEGAL GROUP, PLLC

/s/Ronald D. Green

Marc J. Randazza, NV Bar # 12265
Ronald D. Green, NV Bar # 7360
Alex J. Shepard, NV Bar # 13582
RANDAZZA LEGAL GROUP, PLLC
2764 Lake Sahara Drive, Suite 109
Las Vegas, NV 89117

Attorneys for Defendants,
Stephen Fairfax and MTechnology

WEIDE & MILLER, LTD.

/s/Christopher Austin

F, Christopher Austin, Esq.
Ryan Gile, Esq.

10655 Park Run Drive, Suite 100
Las Vegas, Nevada 89144
<caustin@weidemiller.com>
<rgile@weidemiller.com>
Attorneys for Plaintiff,

Switch, Ltd

IT IS SO ORDERED.

 

 

~—UNIFED-STATES- DISTRICT JUDGE

November 8, 2018
DATED:

 

CAM FERENBACH
U.S. MAGISTRATE JUDGE

 

 

-4-
Stipulation to Extend Discovery Deadlines
2:17-cv-02651-GMN-VCF

 
